UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A (Amendment No. 1) (Mark One) x Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended DECEMBER 31, 2010 or ¨ Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-3548 MINNESOTA POWER AND AFFILIATED COMPANIES RETIREMENT SAVINGS AND STOCK OWNERSHIP PLAN (Full Title of the Plan) ALLETE, Inc. 30 West Superior Street Duluth, Minnesota 55802-2093 (Name of issuer of securities held pursuant to the Plan and the address of its principal executive office) EXPLANATORY NOTE This Annual Report on Form 11-K/A constitutes Amendment No. 1 (the Amendment) to Minnesota Power and Affiliated Companies Retirement Savings and Stock Ownership Plan Annual Report on Form 11-K for the year ended December 31, 2010, which was originally filed with the Securities and Exchange Commission (SEC) on June 10, 2011. This Amendment is being filed solely to include the previously omitted Exhibit 23. Except as described above, no other changes have been made to the Form 11-K as originally filed. ALLETE 2orm 11-K/A 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, ALLETE, Inc., as plan administrator, has duly caused this amendment to the annual report to be signed on its behalf by the undersigned hereunto duly authorized. Minnesota Power and Affiliated Companies Retirement Savings and Stock Ownership Plan By: ALLETE, Inc., its Plan Administrator June 15, 2011 /s/ Alan R. Hodnik Alan R. Hodnik Chairman, President and Chief Executive Officer ALLETE 2orm 11-K/A 3 Index to Exhibits Exhibit Number 23 Consent of Independent Registered Public Accounting Firm ALLETE 2orm 11-K/A 4
